Citation Nr: 0025496	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
February 1946 and from March 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1998 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
asbestosis.


FINDING OF FACT

No competent medical evidence has been submitted to show that 
any currently shown asbestosis is related to the veteran's 
military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for asbestosis.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has asbestosis that was brought 
about by exposure to asbestos during his military service.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The available service medical records from the veteran's 
periods of active duty include a February 1946 examination 
report that noted chest x-rays revealed a healed lung nodule 
on the right.  At that time, the examiner opined that the 
veteran's lungs were normal.  Thereafter, service medical 
records show the veteran's complaints and/or treatment for a 
two-year history of wheezing with a cough, diagnosed as mild 
bronchial asthma, starting in November 1952.  See treatment 
records dated in November and December 1952; chest x-ray 
dated in November 1952 (normal).

VA and private treatment records, dated from February 1957 to 
June 1998, were obtained by the RO.  These treatment records 
show that the veteran was diagnosed with benign asbestos-
induced pleural plaque in October 1992, asbestosis in May 
1995, and asthma in March 1997, secondary to both exposure to 
asbestos and chronic obstructive pulmonary disease.  See 
October 1992 letter from Joseph J. Renn, III, M.D., May 1995 
letter from Dominic Gaziano, M.D., and March 1997 VA 
treatment record.  (The Board notes that earlier treatment 
records showed the veteran's complaints and/or treatment for 
a variety of non-asbestos related lung and respiratory 
problems.  See treatment records from Beckley General 
Hospital dated in March 1957 (diagnosed with an acute 
respiratory infection); VA examination report dated in 
December 1961 (diagnoses included a history of asthmatic 
bronchitis); treatment records from Pinecrest Hospital dated 
in December 1979 (diagnosed with pulmonary emphysema, 
obstructive type) and January 1981 (diagnosed with severe 
pulmonary emphysema with acute bronchiospasms); treatment 
records from Raleigh General Hospital dated in September 1978 
(diagnosed with emphysema), December 1979 (history of chronic 
lung disease), January 1980 (history of chronic lung 
disease), March 1986 (diagnosed with a viral upper 
respiratory infection), and March 1987 (diagnosed with 
bronchiospasms); a letter from J. L. Oydo, M.D., dated in May 
1980 (diagnosed with severe pulmonary emphysema, obstructive 
type); a letter from Frank J. Holroyd, M.D., dated in May 
1981 (diagnosed with marked emphysema); treatment records 
from St. Alban's Hospital dated in June 1980 (diagnosed with 
emphysema and chronic obstructive pulmonary disease); 
treatment records from South West Virginia Clinic dated in 
June 1980 (diagnosed with chronic obstructive pulmonary 
disease and bronchitis); a June 1980 examination by the U.S. 
Railroad Retirement Board (USRRRB) (diagnosed with an 
obstructive type wheezing); a letter from Joseph A. Ragione, 
M.D., dated in July 1980 (diagnosed with severe pulmonary 
emphysema, obstructive type); VA treatment records dated in 
July 1985 (diagnosed with an upper respiratory infection) and 
August 1985 (diagnosed with chronic obstructive pulmonary 
disease); VA chest x-rays dated in December 1961, September 
1992, and December 1992; private chest x-rays dated in 
December 1979, July 1980, January 1981, April 1981, March 
1986, and March 1987; and pulmonary function tests (PFTs) 
dated in July 1980 and May 1981.  However, the first 
diagnosis of an asbestos related lung disorder does not 
appear in the record until October 1992.)  Thereafter, 
treatment records show the veteran's complaints and/or 
treatment for asbestos and non-asbestos related lung 
disorders.  See VA treatment records dated in October 1996, 
December 1996, May 1997, July 1997, September 1997, March 
1998, April 1998, and June 1998; PFTs dated in April 1995 and 
May 1997; and stress test dated in June 1997.

Dr. Gaziano, in his May 1995 letter, reported that the 
veteran, when working for the railroad from 1943 to 1980, was 
exposed to asbestos while operating a steam boiler, removing 
and replacing asbestos insulation, using asbestos to repair 
switches, and removing asbestos from steam engines.  The 
veteran also reported that, while cleaning out hopper cars, 
he was exposed to coal dust.  Thereafter, a number of 
treatment records show the veteran's claim that he had been 
exposed to asbestos.  See VA treatment records dated in 
October 1996, December 1996, March 1997, and March 1998.

Lay statements from friends, employers, and/or family members 
of the veteran were received by the RO in December 1961 and 
August 1997.  In December 1961, one of the statements 
reported that the author was the veteran's friend and, on 
occasion, was the veteran's boss.  That writer also reported 
that the veteran had chest pain, decreased wind, and 
occasionally lost time from work.

In August 1997, the veteran's wife reported that she had been 
married to the veteran for twenty-one years.  She reported 
that the veteran had told her that, during military service, 
he been exposed to dangerous chemicals and gases while 
welding without protective equipment.  He had also told her 
that he had been hospitalized for a lung disorder diagnosed 
as asthma during military service.  Since that time, the 
veteran's lung disability had increased in severity.  She 
opined that the agents the veteran had been exposed to during 
military service had caused his current asbestosis.

In August 1997, friends and/or co-workers of the veteran 
likewise wrote that the veteran's current lung disabilities 
were caused by his exposure to dangerous chemicals and gases 
without protective equipment while in military service.  It 
was also observed that the veteran had been in good health 
before his second period of military service and, after his 
return from that period of military service, had difficulty 
breathing.

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes a medical nexus opinion that 
tends to show a relationship between any current asbestosis 
and the veteran's military service or events coincident 
thereto, such as the bronchial asthma diagnosed during 
military service or exposure to various chemicals and gases.  
Likewise, no medical opinion has been presented that tends to 
show a relationship between asbestosis and continued symptoms 
since service.  Furthermore, the Board notes that the 
statutory presumptions found at 38 C.F.R. §§ 3.307, 3.309 
(1999), do not help the veteran in establishing a well-
grounded claim because the record does not show his being 
diagnosed with a listed disease process within one year after 
his separation from a period of qualifying service.  
38 C.F.R. § 3.307(a)(1) (1999).  Therefore, because there is 
no showing of medical nexus, the claim is not well grounded.  
Caluza, supra.  

In reaching its conclusion, the Board has considered the 
statements of the veteran as well as that of his wife, 
friends, and co-workers.  Moreover, the Board recognizes that 
lay persons are competent to describe the visible 
manifestations of the adverse symptomatology the veteran 
experienced during military service and since.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses 
are competent to describe painful experiences and symptoms 
that result therefrom); King v. Brown, 5 Vet. App. 19, 21 
(1993); Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the 
Board is obligated to accept as true evidentiary assertions 
by the veteran for the purpose of determining whether a claim 
is well grounded).  However, they are not competent to 
provide the necessary medical nexus evidence.  Id.

Lastly, the Board notes that VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular were 
included in a VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI,  7.68 (Sept. 21, 1992).  Subsequently, the M2-1 
provisions regarding asbestos was amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI,  7.21 (Oct. 3, 
1997).  VA has also promulgated 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (1999) for rating asbestosis.

The foregoing offer guidance with regard to claims of service 
connection for asbestosis and other asbestos-related 
diseases.  However, to the extent that further evidentiary 
development is required by these provisions, they do not 
apply when, as here, the veteran has not presented a well-
grounded claim.  Ashford v. Brown, 10 Vet. App. 120, 125 
(1997); see McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993); 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); Morton v. West, 
12 Vet. App. 477 (1999) (in the absence of a well-grounded 
claim, VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim even when the 
M21-1 appeared to require such action); VBA Letter 20-99-60 
(August 30, 1999) (the Veterans Benefits Administration 
announced that ROs must determine that a claim is well 
grounded prior to offering assistance in the development of 
that claim); Dyment v. West, 13 Vet. App. 141 (1999) (M21-1 
neither created a presumption of service connection for 
asbestosis nor bestowed special rights on a veteran seeking 
service connection for asbestosis); see also McMillan v. 
West, No. 97-1777 (U.S. Vet. App. January 28, 2000) (singe 
judge nonprecedential decision) (any pre-well-grounded duty 
that may be contained in M21-1, including the asbestos 
development requirements, may be unauthorized by law); Burns 
v. West, No. 98-2088 (U.S. Vet. App. April 14, 2000) (singe 
judge nonprecedential decision) (in a claim for residuals of 
asbestos exposure, even when the veteran had documentation of 
in-service exposure to asbestos, no duty to assist was 
triggered until he submitted a well-grounded claim); Thompson 
v. West, No. 98-1204 (U.S. Vet. App. August 30, 1999) (singe 
judge nonprecedential decision) (in a claim for service 
connection for asbestos exposure, no duty to assist was 
triggered until the appellant submitted a well-grounded 
claim).  Therefore, because the veteran has not presented a 
well-grounded claim, VA has no duty to assist the veteran in 
developing his claim and the Board need not further address 
whether the RO complied with the DVB Circular and the M21-1 
in acting on the veteran's claim. 


ORDER

Service connection for asbestosis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

